DETAILED ACTION
The following Office action concerns Patent Application Number 16/963,922.  Claims 1, 2, 5 and 6 are pending in the application.  Claim 5 has been withdrawn from consideration as being drawn to a non-elected invention.
The applicant’s amendment filed November 19, 2021 has been entered.
The previous rejection of claims 1, 2 and 6 under 35 USC 102/103 over Yokoyama et al is maintained in this action and discussed below.
Claim Rejections - 35 USC §§ 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that  the invention is not identically disclosed as set forth in 


Claims 1, 2 and 6 are rejected under 35 U.S.C. § 102 as being anticipated by, or, alternatively, under 35 U.S.C. § 103 as being obvious over Yokoyama et al (JP 06-136299, included in the applicant’s IDS).  Additional references cited for information only are U.S. Pat. 1,882,567 and U.S. Pat. 4,216,246.  
Yokoyama et al teaches a conductive paste comprising 100 parts copper alloy powder (conductive filler), 0.1-60 parts silver alloy powder (conductive filler), 1-50 parts phenolic resin (binder), 0.001-30 parts triethanolamine, and 0.001-30 parts rosin (par. 5).  The paste is excellent in conductivity and solderability (par. 5).  Solder is an adhesive.  Rosin is known in the art as abietic acid (See U.S. Pat. 1,882,567, col. 1, line 31).  The molecular weight of abietic acid is 302.  Triethanolamine is known in the art to be a curing accelerator for phenolic resin (U.S. Pat. 4,216,246, col. 9, lines 25-32).  
Selecting amounts within the above ranges, the paste contains, for example, 110 parts conductive filler, 1 part phenolic (binder) resin, 0.1 part rosin (acid) and 0.1 part triethanolamine (curing accelerator), which equates to about 
The composition adheres to a component in an electronic device (par. 1, 19-20).
In the event that the above disclosure is not sufficiently specific to anticipate the above listed claims, the examiner submits that the selection of the instantly claimed components and amounts thereof would have been obvious to a person of ordinary skill in the art since Yokoyama et al teaches a conductive paste composition comprising each of the claimed components within the claimed ranges.
Response to Arguments
The applicant argues that a ratio of conductive filler to binder and curing agents of greater than 95/5 unexpectedly produces improved peel resistance and bonding strength.
However, the instant claims are not commensurate in scope with the probative value of data in the examples.  See In re Clemens, 206 USPQ 289 (CCPA 1980).  For example, only one diluent, one curing agent, and one curing accelerator were tested by the applicant, but the claims encompass every diluent, every curing agent and every curing accelerator ever known.  Therefore, the applicant has not shown that the claimed invention provides an unexpected benefit over the closest prior art. 
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571) 270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached at 571-272-2817.  The fax phone number for the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./WILLIAM D YOUNG/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        February 3, 2022